18-777
     Lan v. Barr
                                                                                  BIA
                                                                             Sponzo, IJ
                                                                          A078 205 781

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of October, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   LI LAN, AKA LIN LINGLI
14            Petitioner,
15
16                  v.                                           18-777
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Theodore N. Cox, New York, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
26                                    Attorney General; Carl McIntyre,
27                                    Assistant Director; Brooke M.
28                                    Maurer, Trial Attorney, Office of
29                                    Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
      06152016-10
 1           UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED in part and DISMISSED in part.

 5           Petitioner Li Lan, a native and citizen of the People’s

 6   Republic of China, seeks review of a March 8, 2018, BIA

 7   decision that affirmed the April 24, 2017, decision of an

 8   Immigration     Judge   (“IJ”)    denying   asylum,   withholding   of

 9   removal, relief under the Convention Against Torture (“CAT”),

10   and cancellation of removal.        In re Li Lan, No. A078 205 781

11   (B.I.A. Mar. 8, 2018), aff’g No. A078 205 781 (Immig. Ct.

12   N.Y. City Apr. 24, 2017).        We assume the parties’ familiarity

13   with the underlying facts and procedural history in this case.

14   We have reviewed both the IJ’s and the BIA’s opinions “for

15   the sake of completeness.”         Wangchuck v. Dep’t of Homeland

16   Sec., 448 F.3d 524, 528 (2d Cir. 2006).

17           We lack jurisdiction to review the agency’s determination

18   that Lan’s asylum application was untimely and that she did

19   not filed within a reasonable time of her changed personal

20   circumstances.      See 8 U.S.C. §§ 1158(a)(3), 1252(a)(2)(D).

21   And the BIA did not err in declining to consider her argument

22   that changed country conditions excused the untimely filing

23   of her application because she did not raise that argument

                                         2
     06282019-7
1    before the IJ.       See Prabhudial v. Holder, 780 F.3d 553, 555-

2    56 (2d Cir. 2015) (“[T]he BIA may refuse to consider an issue

3    that could have been, but was not, raised before an IJ.”).

4            Lan applied for withholding of removal, asserting that

5    she will likely be persecuted based on the birth of her U.S.

6    citizen children in violation of China’s population control

7    program.       The   applicable       standards   of   review      are   well

8    established.       See Jian Hui Shao v. Mukasey, 546 F.3d 138,

9    157-58 (2d Cir. 2008).         For largely the same reasons as set

10   forth in Jian Hui Shao, we find no error in the agency’s

11   determination that Lan failed to satisfy her burden for

12   withholding of removal.             See id. at 158-67.        As with the

13   evidence in Jian Hui Shao,             the evidence in Lan’s             case,

14   demonstrates       that    family     planning    officials     in     Fujian

15   Province     use   fines    and     economic   incentives     to     pressure

16   couples to comply with the birth control measures, abortions,

17   and sterilizations required by the policy and discusses only

18   isolated reports of force being used.             See Jian Hui Shao, 546
19 F.3d at 159-66, 172.

20           Our jurisdiction to review the agency’s denial of

21   cancellation of removal based on Lan’s failure to establish

22   hardship to a qualifying relative is limited to

23   constitutional claims and questions of law, 8 U.S.C.

                                            3
     06282019-7
 1   §§ 1229b(b)(1)(D), 1252(a)(2)(B)(i), (D); Barco-Sandoval v.

 2   Gonzales, 516 F.3d 35, 39-40 (2d Cir. 2008), which we

 3   review de novo, Pierre v. Holder, 588 F.3d 767, 772 (2d

 4   Cir. 2009).     A question of law may arise when “some facts

 5   important to the subtle determination of ‘exceptional and

 6   extremely unusual hardship’ have been totally overlooked

 7   and others have been seriously mischaracterized.”              Mendez

 8   v. Holder, 566 F.3d 316, 323 (2d Cir. 2009).             For

 9   jurisdiction to attach, however, such claims must be

10   colorable.     Barco-Sandoval, 516 F.3d at 40-41.

11           There is no merit to Lan’s arguments that the IJ applied

12   an overly stringent burden and ignored and mischaracterized

13   evidence in evaluating whether her removal would cause her

14   U.S.-citizen     children      “exceptional    and   extremely     unusual

15   hardship” as required for cancellation of removal.                8 U.S.C.

16   § 1229b(b)(1)(D).       The IJ did not hold that the hardship

17   standard could be met only by establishing that a qualifying

18   relative suffers from a serious health condition, but rather

19   identified     the   various    factors   to   be    considered    in   the

20   aggregate and evaluated Lan’s children’s educational needs

21   and ability to communicate in Chinese in addition to their

22   health issues.       Further, the IJ did not conclude, as Lan

23   suggests, that her children’s health issues were not serious,

                                         4
     06282019-7
 1   but rather found that they would be able to receive medical

 2   treatment for their conditions in China.             And, as the IJ

 3   found, while Lan and her mother testified that traditional

 4   Chinese medicine her children received while they were in

 5   China had not improved their conditions and that she had sent

 6   their medicine from the United States, Lan did not submit

 7   evidence that her children would be unable to obtain the

 8   medicine they require in China.        Finally, the IJ considered

 9   Lan’s son’s skin condition and reasonably characterized it as

10   an    allergy   given   Lan’s   testimony   that   the   dermatologist

11   believed it might be a reaction to his medication.

12           For the foregoing reasons, the petition for review is

13   DENIED in part and DISMISSED in part.

14                                    FOR THE COURT:
15                                    Catherine O’Hagan Wolfe
16                                    Clerk of Court




                                        5
     06282019-7